Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 1 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 2 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 3 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 4 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 5 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 6 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 7 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 8 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 9 of
                                        41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 10 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 11 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 12 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 13 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 14 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 15 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 16 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 17 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 18 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 19 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 20 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 21 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 22 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 23 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 24 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 25 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 26 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 27 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 28 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 29 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 30 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 31 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 32 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 33 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 34 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 35 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 36 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 37 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 38 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 39 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 40 of
                                         41
Case 18-30046-acs   Doc 133   Filed 10/21/19   Entered 10/21/19 16:42:11   Page 41 of
                                         41
